Citation Nr: 0637280	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than March 31, 2003, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1975 to July 1977.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for procedural and 
evidentiary considerations in September 2005, and that the 
action requested in its remand has been accomplished to the 
extent possible.  This case is now ready for further 
appellate review.


FINDINGS OF FACT

1.  On March 31, 2003, the regional office (RO) received the 
veteran's claim of entitlement to a total disability 
evaluation based on individual unemployability due to a 
service-connected disability.

2.  The medical evidence of record does not reflect that the 
veteran's service-connected schizophrenia was of such 
severity within one year prior to March 31, 2003 so as to 
have precluded the veteran from engaging in substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits prior to March 
31, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 3.400, 3.340, 3.341, 
4.15, 4.16, 4.17 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate entitlement 
to an earlier effective date for his TDIU.

First, following the Board's remand in September 2005, the 
veteran was provided with a November 2005 letter that advised 
him of the evidence necessary to substantiate a claim for 
TDIU, and the respective obligations of the Department of 
Veterans Affairs (VA) and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This letter was thereafter followed by a readjudication of 
the claim pursuant to Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In addition, although the November 2005 VCAA notice letter 
did not specifically request that the veteran provide any 
evidence in his possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA and evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  The veteran 
has also not indicated any intention to provide additional 
evidence in support of his claim.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development of this matter is not 
required under the VCAA.


II.  Entitlement to an Earlier Effective Date for TDIU

The law and regulations concerning effective dates state 
that, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

However, in cases involving a claim for an increased 
evaluation, the effective date may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Quarles v. Derwinski, 3 Vet. App. 129, 134-135 
(1992).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase in disability precedes the 
claim.  See Harper v. Brown, 10 Vet. App. 125 (1997).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the veteran's application for 
increased benefits.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

The record reflects that previous claims for TDIU were denied 
by the Board in August 1983 and later by the RO in January 
1985.  The veteran received notice of the January 1985 
decision and did not file a notice of disagreement; thus, the 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2006).  The Board notes that if 
there is a prior final decision, the effective date cannot be 
prior to that decision.  See Lalonde v. West, 12 Vet. App. 
377 (1999) (holding that a claim made prior to a final denial 
can not serve as the basis for an earlier effective date); 
Perry v. West, 12 Vet. App. 365 (1999).  The next document 
received by the RO with respect to entitlement to TDIU was 
the subject claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability received on March 31, 2003.  

VA examination in January 1991 revealed that the veteran had 
done mostly farm labor and odds and ends, but that he had 
been unemployed for more than a year.

A VA progress note from June 1998 reflects a diagnosis that 
included schizophrenia without comment on the current 
severity of this disability.

A VA consultation record from the Poplar Bluff, Missouri VA 
Medical Center from November 1998 reflects that the veteran 
lived on his disability and also did odd jobs.  He was 
assigned a global assessment of functioning (GAF) scale score 
of 50.

While the veteran indicated that he had received additional 
care from the St. Louis, Missouri VA Medical Center, a 
December 2005 statement from this facility indicates that all 
of the veteran's medical records were located at the Poplar 
Bluff, Missouri VA Medical Center.

The effective dates of total ratings are governed by the 
increased rating provisions of 38 C.F.R. § 3.400(o)(1)(2).  
See Servello v. Derwinski, 3 Vet. App. 196 (1992); Wood v. 
Derwinski, 1 Vet. App. 367 (1991).  Thus, since the evidence 
of record does not reflect that the veteran's service-
connected schizophrenia was of such severity within one year 
prior to March 31, 2003 so as to have precluded the veteran 
from engaging in substantially gainful employment, an 
effective date prior to March 31, 2003 for the assignment of 
a TDIU is not warranted.

The Board reiterates that the veteran did not appeal the RO's 
January 1985 rating action and this decision and the prior 
Board decision of August 1983 were final.  The Board notes 
that if the veteran wishes to raise a claim alleging clear 
and unmistakable error (CUE) regarding these or any other 
final decisions, he must do so with specificity.  See Crippen 
v. Brown, 9 Vet. App. 412, 420 (1996); Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993) (to raise clear and unmistakable error 
there must be some degree of specificity as to what the 
alleged error is and persuasive reasons must be given as to 
why the result would have been manifestly different).  
However, to date the veteran has not filed a claim alleging 
CUE in any rating decision or Board decision, and the matter 
is not presently before the Board.  

Finally, with respect to the veteran's contention that he 
should have been provided with an examination to determine 
whether it was factually ascertainable that he was precluded 
from engaging in substantially gainful employment within one 
year prior to March 31, 2003 because of his service-connected 
schizophrenia, as a result of the lack of any competent 
medical evidence of treatment received by the veteran for 
this period or otherwise between November 1998 and March 31, 
2003, there would be no medical evidence on which an opinion 
could be based.  Thus, as there is no reasonable possibility 
that any opinion would help to substantiate the claim, the 
Board finds that remand for such evidentiary development is 
not required under the VCAA.


ORDER

Entitlement to TDIU benefits prior to March 31, 2003 is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


